Title: To Thomas Jefferson from Fulwar Skipwith, 21 November 1791
From: Skipwith, Fulwar
To: Jefferson, Thomas



Dear Sir
Baltimore 21 Novr 1791

Agreeably to your request I have called on Colo. Smith and afforded him all the information which, I am possessed of, respecting the seisure of the Sloop Jane.—I now do myself the pleasure to subjoin the names of the few citizens of the U. States, who at present reside in the french W. Islands.
Say.Geo. Patterson, St. Pierre M/que from Balto., brother of Mr. Patterson Director of the Bank.
Saml. Hopkins, mercht. Castrée, St. Lucie, a young man of merit, from Balto.—has resided about two years in St. Lucie.
Nathl. Barrell jr.—Fort-Royal M/que from New-Hampshire.
Hollingsworth and Wilson whom I mentioned as Residents of Guadalupe I find have returned to America, and I do not know of or  believe that another American of character is to be found in the Island.
Permit me my Dr Sir again to solicit your notice should any office under the Union present itself unfilled and to which my slender worth and talents may fit me, and which may afford some support to one who is most sincerely Yrs,

Fulwar Skipwith

